[Cite as Leavell v. Conway, 2017-Ohio-8346.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                       ERIE COUNTY


Douglas Leavell                                    Court of Appeals No. E-17-044

        Relator

v.

Visiting Judge James Conway                        DECISION AND JUDGMENT

        Respondent                                 Decided: October 24, 2017

                                               *****

        Douglas Leavell, pro se.

                                               *****

        JENSEN, P.J.

        {¶ 1} Relator, Douglas Leavell, has filed a petition for a writ of mandamus against

respondent, Hon. James Conway. In the petition, relator requests that the court issue a

writ of mandamus, pursuant to R.C. Chapter 2731, ordering respondent to rule on several

motions that are pending in two cases to which relator is a party, Nos. 2013-CR-0344 and

2014-CR-0389.
       {¶ 2} We previously issued an alternative writ directing respondent, within 14

days of the date he was served with the alternative writ, to either do the act requested by

relator in the petition or show cause why he is not required to do the act by filing an

answer to relator’s petition pursuant to Civ.R. 8(B) or a motion to dismiss relator’s

petition pursuant to Civ.R. 12. It is now well beyond the 14-day time period and

respondent has failed to file an answer or a motion to dismiss.

       {¶ 3} In light of respondent’s failure to respond to the alternative writ, this court

issues a peremptory writ of mandamus pursuant to R.C. 2731.10 and orders that

respondent rule on all pending motions in case Nos. 2013-CR-0344 and 2014-CR-0389.

       {¶ 4} Writ Granted. Costs assessed to respondent.

       {¶ 5} To the clerk: Manner of service.

       {¶ 6} The clerk of court, whom the court hereby specially authorizes to perfect

service in this case, shall immediately serve, upon the respondent by personal service, a

copy of this peremptory writ pursuant to R.C. 2731.08, and the clerk shall verify, by

affidavit, the time, place, and manner of service and file such verification upon

completion of the service.

       {¶ 7} The clerk is further directed to immediately serve upon all other parties a

copy of this peremptory writ in a manner prescribed by Civ.R. 5(B).

       {¶ 8} It is so ordered.


                                                                                Writ granted.




2.
                                             Leavell v. Conway
                                             C.A. No. E-17-044




Mark L. Pietrykowski, J.   _______________________________
                                       JUDGE
Arlene Singer, J.
                           _______________________________
James D. Jensen, P.J.                  JUDGE
CONCUR.
                           _______________________________
                                       JUDGE




3.